Citation Nr: 1026594	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, undifferentiated type, and 
major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1972 to October 
1982.

This matter arises before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

While on appeal, the United States Court of Appeals for Veterans 
Claims (Court) addressed a case involving the scope of filed 
claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several factors 
including: (1) the claimant's description of the claim; (2) the 
symptoms the claimant describes; and (3) the information the 
claimant submits or that VA obtains in support of the claim.  A 
review of the claims file shows that the Veteran has been 
variously diagnosed as having major depression and schizophrenia.  
The Board therefore finds that the Veteran's claim is not limited 
solely to schizophrenia.  Instead, the claim is properly 
characterized broadly as a claim of service connection for an 
acquired psychiatric disorder, to include schizophrenia, 
undifferentiated type, and major depression.

In January 2010, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
schizophrenia, undifferentiated type, had its onset during his 
period of active service.  




CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during the 
Veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the Board notes that no further notification or 
assistance is necessary to develop facts pertinent to the claim 
at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
   
Analysis

The Veteran contends that his schizophrenia either first manifested 
in service or is otherwise related to his period of military service.  
He claims that he "started having mental problems" in 1972 and that 
his symptoms began shortly after he received a gunshot wound in 1973.  
Furthermore, the Veteran stated that he was hearing voices during 
active military service and that his paranoia led to his alcohol 
consumption.  

The Veteran's service treatment records show that he was treated for 
a personality disorder mixed with alcohol dependence, depression, and 
psychosis in service.  Since his discharge from service, the Veteran 
has received mental health treatment from the Oklahoma City VA 
Medical Center, where he has been diagnosed with several mental 
health disorders, including major depression, schizophrenia, and 
alcohol abuse.  Therefore, the Veteran has satisfied the first two 
elements required for a service connection claim, the existence of a 
current disability and a disease or injury in service.  

In August 2006, the RO afforded the Veteran with a compensation 
and pension examination.  Upon mental status examination, the 
Veteran exhibited symptoms such as grossly inappropriate behavior 
with examples of psychomotor slow, abnormal affect and mood with 
flattened affect, impaired thought processes, and hallucination 
history among others.  The examiner then reviewed the Veteran's 
medical record before diagnosing him with undifferentiated 
schizophrenia and alcohol dependence in extended remission, 
noting that the symptoms of each mental disorder can be 
delineated from each other.  The examiner then described the 
schizophrenia as non-service related but failed to provide any 
reasoning or rationale behind that description.  Because the 
examiner did not explain why the Veteran's schizophrenia is not 
related to his military service, the Board finds the opinion 
inadequate and affords it no probative value.

Consequently, because the record did not contain an adequate 
medical opinion, the Board requested an outside medical opinion 
in March 2010.  In April 2010, a psychiatrist from the VA Medical 
Center in Marion, Illinois, provided her opinion to the Board.  
She reviewed the Veteran's own writings, his medical record, and 
previous diagnoses.  After this review, the psychiatrist found 
that that the Veteran's proper diagnosis was schizophrenia, 
undifferentiated type.  She based this diagnosis on the fact that 
the Veteran matched the diagnostic criteria for the disorder in 
that there was positive evidence of hallucinations and negative 
symptoms, such as affective flattening and avolition, as well as 
questionable evidence of disorganized speech; social/occupational 
dysfunction because the Veteran's work history was sporadic; the 
duration of the disturbance persisted for at least six months 
with periods of prodromal or residual symptoms; schizoaffective 
and mood disorder exclusion; substance abuse exclusion, of which 
the Veteran had symptoms even when sober; and no relationship to 
a pervasive developmental disorder.  

After making this diagnosis, the psychiatrist opined that it is 
as likely as not that this disorder had its onset during the 
Veteran's active military service and is related to the Veteran's 
period of active military duty.  She cited six reasons for this 
opinion.  First, in a letter written in May 1972, the Veteran 
described a feeling that the walls were breathing and moving and 
that he could hear his name being called prior to any psychiatric 
admission.  Second, the Veteran was noticing some of the 
aforementioned symptoms prior to drinking any alcohol, which 
would be consistent with a diagnosis of psychosis not related to 
alcohol intake.  Third, the Veteran had consistently had a flat 
affect or was "bland" and demonstrated a paucity of speech, 
hallucinations, strange bodily sensations, and poverty of thought 
and concrete thinking.  The psychiatrist noted that these are all 
symptoms of schizophrenia.  Fourth, the psychiatrist did not find 
the notations about depression to be unusual.  Fifth, the Veteran 
was about 19 years of age when his symptoms occurred, which is 
consistent with the age of onset of schizophrenia, and his 
symptoms did remit with the use of antipsychotics such as 
thorazine, haldol, and prolixin.  Finally, the Veteran's symptoms 
often occurred when he was alcohol free.

In contrast to the August 2006 compensation and pension 
examiner's opinion, the Board notes that the outside medical 
opinion is well reasoned and explains the rationale behind the 
diagnosis and the nexus opinion in copious detail.  Thus, the 
Board finds that the opinion is adequate and affords it great 
probative value.  In light of this finding and for the foregoing 
reasons, the Board finds the preponderance of the evidence does 
not weigh against the Veteran's claim and, in fact, weighs in 
favor of the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder.   Therefore, service 
connection is warranted, and the Veteran's appeal is granted.    


ORDER

Entitlement to service connection for schizophrenia, 
undifferentiated type, is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


